Citation Nr: 0534375	
Decision Date: 12/20/05    Archive Date: 12/30/05

DOCKET NO.  03-19 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a right knee 
disability.


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

C. Kedem, Counsel




INTRODUCTION

The veteran served on active duty from April 1953 to March 
1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the RO, which denied the 
veteran's claim.

In August 2004, the veteran and his spouse testified at a 
hearing before the undersigned via video teleconference.  In 
December 2004, the Board remanded this case to the RO for 
further procedural and evidentiary development.

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The Board regrets the delay that this second remand will 
necessarily entail.  The Board emphasizes, however, that it 
is making every effort to comply with assistance and 
notification requirements as set forth under the governing 
law and regulations, and as interpreted by the relevant 
Federal courts, so as to afford the veteran every opportunity 
to prevail.

The veteran's service medical records were destroyed by a 
1973 fire at the National Personnel Records Center (NPRC).  
The only service medical record on file is the March 1955 
discharge examination report.  The veteran asserts that he 
fell down the steps in service and suffered a right knee 
injury, and he has submitted a lay statement from an 
individual who recalled the veteran having trouble with his 
knee during service.


The veteran now has arthritis of the right knee.  In light of 
the missing service medical records and the fact that the 
veteran is competent to report falling down the stairs during 
service and experiencing knee symptoms such as pain, etc., 
his account of this incident must be accepted as true.  The 
credibility of the veteran's account is further enhanced by 
the fact that he reported to the Social Security 
Administration in 1992 that he had pain in the right knee due 
to an "old service injury" - a full decade before he filed 
his claim with VA for compensation.

Pursuant to the 2004 Remand, a VA outpatient treatment record 
was obtained dated in May 2002 which indicates the veteran 
"had significant trauma to this right knee dating back to 
his days in the military, when he was pushed down the stairs, 
sustained what appears to [be] a meniscal tear, which took 
years to subside."  This statement appears to link the 
veteran's current complaints to the in-service incident, 
although it is not entirely clear.  The duty to assist 
requires that VA provide the veteran an orthopedic 
examination with an opinion regarding the etiology of the 
veteran's right knee disability.  

Accordingly, this case is REMANDED to the RO via the AMC for 
the following development.

1.  The RO must schedule a VA orthopedic 
examination to determine whether any 
present right knee disability is, as 
likely as not, related to an in-service 
right knee injury.  With the exception of 
the discharge medical examination report, 
the veteran's service medical records 
were destroyed by a 1973 fire at the 
NPRC.  Thus, the examiner must elicit 
from the veteran an account of his 
alleged in-service right knee injury (the 
Board notes that the veteran claims to 
have fallen down a flight of stairs).  
Next, assuming the veteran's version of 
events is true, the examiner must opine 
regarding whether the veteran's current 
right knee disability is related to 
service.  That is, the examiner is to 
state whether the veteran's present right 
knee disability is consistent with the 
circumstances of the alleged in-service 
injury.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.  The examination report 
should indicate whether the claims file 
was reviewed.

2.  The RO should readjudicate the issue 
on appeal with consideration of all 
evidence received since the last 
supplemental statement of the case on 
this issue.  If the benefit sought on 
appeal remains denied, the veteran should 
be issued a supplemental statement of the 
case.  The veteran should be given the 
opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise him that 
the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for 
a comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical 
and appreciated.  The veteran is also advised that failure to 
report for any scheduled examination may result in the denial 
of a claim.  38 C.F.R. § 3.655 (2005).  

This claim must be afforded expeditious treatment.



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 


